DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species SEQ ID NO: 76 in the reply filed on 4/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claim 3 is withdrawn from consideration for being directed to non-elected subject matter.  Claims 1, 2, 4-24 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11-14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the C. acnes producer cell strain" in line2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a C. acnes producer cell strain.
Regarding claim 7, the recitation of “proinflammatory sequence related to acne vulgaris” renders the claim indefinite because it is unclear what the relationship between the proinflammatory sequence and acne vulgaris is. As such, the nature of the proinflammatory sequence and the structure requirement of said sequence is unknown.
Claims 11-14 recites the limitation "the first selection marker" and “the second selection marker in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite any selection marker.
Claim 18 recites the limitation "the plasmid" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite a plasmid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 16, 18, 21-23 is/are rejected under 35 U.S.C. 102(a1)(a2)as being anticipated by Li (US 20190030090).
Claim 1 is drawn to a recombinant DNA vector that comprises a phage packaging signal and a gene of interest, wherein the packaging signal allows the DNA vector to be packaged in a Cutibacterium acnes phage capsid.  
Li discloses compositions for treating skin conditions (see abstract).  Li discloses a vector, which may be a phage that has tropism for Propionibacterium acnes (Cutibacterium acnes), such that the phage may transform a P. acnes cell with the nucleic acid (paragraph [0037]). Li discloses the vector may comprise packaging signals for a bacteriophage (paragraph [0039]).  Phage that has tropism for P. acnes naturally comprise phage packaging signal for packaging of DNA in P. acnes.  Since the specification does not provide a limiting definition of a gene of interest, any gene in the phage genome meets this limitation.  Therefore, the disclosure from Li meets all limitation of claim 1, claim 16, and claim 21.
Regarding claims 8 and 9, the specification does not provide a limiting definition for “template for homologous recombination in C. phages” or “template for homologous recombination in C. acnes plasmids,” any DNA sequence in the phage genome meets this limitation.
Claim 18 is a product by process claim, wherein the claimed product is an engineered C. acnes comprising the vector that comprises a phage packaging sequence and a gene of interest. Therefore, the P. acne contacted with the bacteriophage for delivering nucleic acid meets all limitation of claim 18.  
Regarding claim 22, since the claim does not recite any limitation for how the modified C. acnes is selected, Li discloses selecting P. acnes from RT1, RT2 or RT6 to makeup a composition (paragraph [0040]) meets this claim limitation.  
Regarding claim 23, Li disclose deoR may be randomly integrated into the genome of P. acnes (paragraph [0039], last 2 lines).

Claim(s) 1, 2, 8, 9, 16, 18, 21, 22 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by West (WO 2007/007055).
West disclose a bacteriophage that can infect P. acnes (page 8, lines 4-6). West discloses said phage may be modified to have defects, including mutations, insertions or deletions in the genome (page 8, lines 12-17).  As discussed above, since the specification does not provide a limiting definition of a gene of interest, the bacteriophage infecting P. acnes comprises genomic genes and phage packaging signal meets all limitation of claim 1.
Regarding claim 2, West teach that the bacteriophage may be modified to comprise a marker molecule, including biotin, his-tag or a label recognizable by a binding partner, usable to isolate the bacteriophage (page 14, lines 1-5). Since the marker may be used to isolate the bacteriophage, it meets the limitation of selection marker. Since the bacteriophage can replicate in P. acnes, the bacteriophage taught by West meets the limitation of claim 2.
Regarding claims 8 and 9, the specification does not provide a limiting definition for “template for homologous recombination in C. phages” or “template for homologous recombination in C. acnes plasmids,” any DNA sequence in the phage genome meets this limitation.
Regarding claim 16, West disclose P. acnes strains are infected by the bacteriophage (see Table 1, page 29), which meets the limitation of a P. acnes comprising the vector.
Claim 18 is a product by process claim, wherein the claimed product is an engineered C. acnes comprising the vector that comprises a phage packaging sequence and a gene of interest. Therefore, the P. acne contacted with the bacteriophage for delivering nucleic acid meets all limitation of claim 18.  
Regarding claim 21, West disclose infecting P. acnes strain with bacteriophage (see page 29, lines 5-11), which meets the limitation of introducing the vector into C. acnes.
Regarding claim 22, since the claim does not recite any limitation for how the modified C. acnes is selected, selecting P. acnes strain based on lysogenic activity (Table 4, page 31) meets this limitation.
Claim(s) 1, 2, 8, 9, 15, 16, 17, 18, 21-24 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Feron et al (US 20210252081).
Feron et al. disclose an engineered bacteriophage genome polynucleotide comprising a packaging signal sequence, a phage origin of replication, a bacterial origin of replication, a selection marker and a gene encoding a heterologous antigen under the control of a promoter which comprises a signal sequence capable of releasing the heterologous antigen from a commercial bacterium, wherein the commercial bacterium is P. acnes (paragraph [0051], paragraph [0032]).  The disclosure from Feron et al. meets the limitation of claims 1, 2 and 15.  Since the polynucleotide encodes an antigen, it meets the limitation of immunogenic composition as claimed in claim 24.
Regarding claims 8 and 9, the specification does not provide a limiting definition for “template for homologous recombination in C. phages” or “template for homologous recombination in C. acnes plasmids,” any DNA sequence in the phage genome meets this limitation.
Claim 18 is a product by process claim, wherein the claimed product is an engineered C. acnes comprising the vector that comprises a phage packaging sequence and a gene of interest. Therefore, the P. acne contacted with the bacteriophage for delivering nucleic acid meets all limitation of claim 18.  
Regarding claim 21, Feron et al. disclose contacting the commercial bacterium with the engineered phage genomic polynucleotide and insert said sequence into the bacterium, and optional replication in the bacterium to produce the antigen, wherein the bacterium is P. acnes (paragraph [0095]), which also meets the limitation of claims 16 and 17.  
Regarding claim 22, since the claim does not recite any limitation for how the modified C. acnes is selected, selecting P. acnes strain based on production of antigen (page 9, paragraph [0011]) meets this limitation.
Regarding claim 23, selecting a modified P. acnes using the selection marker to identify insertion of the bacteriophage into the bacterium as disclosed in paragraph [0095] and [0081]-[0082]) meets the claim limitation.  
Claim(s) 1, 4, 8, 9, 16, 18 and 21 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Weinstock (WO 2019/113066).
Weinstock disclose bacteriophage that can infect P. acnes (paragraph [0018]). Weinstock disclose bacteriophage comprising SEQ ID NO: 8, 15, 13, 6, 10, 20 and 21, all of which comprises packaging sequences having at least 90% identity with SEQ ID NO: 76 (Table 1 and see attached alignment).  Weinstock disclose these bacteriophage can infect different P. acnes (examples 3-5). Since the specification does not provide a limiting definition of a gene of interest, any gene in the phage genome meets this limitation.  Therefore, the disclosure from Li meets all limitation of claim 1, 4, claim 16, and claim 21.
Regarding claims 8 and 9, the specification does not provide a limiting definition for “template for homologous recombination in C. phages” or “template for homologous recombination in C. acnes plasmids,” any DNA sequence in the phage genome meets this limitation.
Claim 18 is a product by process claim, wherein the claimed product is an engineered C. acnes comprising the vector that comprises a phage packaging sequence and a gene of interest. Therefore, the P. acne contacted with the bacteriophage for delivering nucleic acid meets all limitation of claim 18.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10. 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feron, in view of Taylor (WO 2017/0185018).
The teaching from Feron has been discussed above.  Feron further teaches the engineered bacteriophage genome polynucleotide may lack genes encoding lysogenic machinery protein (paragraph [0058]). 
However, Feron does not teach the engineered bacteriophage a CRISPR-Cas system. 
Taylor teach a method of modifying P. Acnes using CRISPR-Cas9 system comprising introducing Cas9, crRNA, tracrRNA, and HDR donor template into P. acnes using electroporation to transform cells (paragraph [0418]). Taylor teach Cas9 creates a double stranded break at the desired location, the HemY gene, and a specific sequence was inserted at the site of the cleavage using HDR cassette, the HemY is knocked out (paragraph [00417] and [00418]).  Taylor teach the knockout was confirmed with qPCR (paragraph [00420]).
It would have been obvious to an ordinary skilled in the art to recognize that P. acne phage lysogeny machinery gene may be knocked out by CRISPR because Taylor has demonstrated that CRISPR can knockout P. acne gene HemY.  The ordinary skilled in the art would be motivated to do so because CRISPR system has been proven powerful for modification of bacterium genome as demonstrated by Taylor. The expression cassette taught by Taylor may also be used to target the vector sequence, i.e. bacteriophage taught by Feron when bacteriophage genome modification is required as suggested by Feron (claim 5 and claim 10). It would also been obvious to an ordinary skilled in the art that the CRISPR expression cassette can be delivered through bacteriophage that infects P. acnes for genome editing in the P. acnes strains (claims 19 and 20).  The ordinary skilled in the art would have reasonable expectation of success because CRISPR expression cassette are well known in the art and design such a system to target DNA sequences having PAM structure are within the capability of an ordinary skilled in the art, especially the genomic sequence of both P. acne and P. acne phage are already known at the time of filing. Therefore, the claimed invention of claims 5, 10, 19 and 20 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/518,960 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the DNA vector in claims 1-15 of the present application may be a recombinant C. acnes phage because the C. acnes phage delivers nucleic acid into different C. acnes strains, wherein claims 1-7 of the ‘960 application recites a C. acnes phage comprises a transgene, and claim 6 of the ‘960 application recites an engineered capsid, which is a limitation recited in claim 1 of the present application. Therefore, the recombinant phage recited in ‘960 application and the DNA vector recited in claims 1-15 of the present application are obvious in view of each other.
Claims 16-20 and 24 of the present application and 8-11 of the ‘960 application read on an engineered C. acnes comprises a recombinant DNA vector.  The DNA vector recited in claim 8 of the ‘960 application comprises DNA template, origin of replication and selection marker, which are also recited in DNA vector as claimed in claims 1, 2, 8, 9 of present application, and the engineered C. acnes claimed in claims 16-20 comprises said vector or made by contact with said vectors.  Claim 11 of the ‘960 application recites DNA encoding an antigen, which is also recited in claims 17 and 24 of present application. As such, the C. acnes claimed in the present application (claims 16-20 and 24) would have been obvious in view of claims 8-11 of the ‘960 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636